EXHIBIT 10.44

THIRD AMENDMENT (2003-2) TO THE

PENSION PLAN FOR EMPLOYEES OF AMPHENOL CORPORATION
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2002

Pursuant to Section 12.1 of the Pension Plan for Employees of Amphenol
Corporation as amended and restated effective January 1, 2002 (the “Plan”), the
Plan is hereby amended, effective as of the dates set forth below, as follows:

1.             Effective January 1, 2003, the last paragraph of Section 16.23(a)
of the Plan is amended in its entirety as follows to clarify that (1) Amphenol
PCD, Inc. and Amphenol Antel, Inc., subsidiaries of Amphenol Corporation, are
not Participating Employers, (2) Amphenol Phoenix Interconnect, a division of
Amphenol Corporation is not a participating division or location of Amphenol
Corporation, and (3) Amphenol AssembleTech (Florida) and Amphenol Precision
Cable Manufacturing, divisions of Amphenol Interconnect Product Company
(“AIPC”), are not participating divisions or locations of AIPC:

Without limitation, Sine Systems Corporation, Amphenol T&M Antennas, Inc.,
Advanced Circuit Technology, Inc., Amphenol Connex Corporation, Amphenol PCD,
Inc. and Amphenol Antel, Inc. are not Participating Employers, Amphenol
Aerospace Operations, Amphenol AssembleTech (Houston) and Amphenol Phoenix
Interconnect are not participating divisions or locations of Amphenol
Corporation, and Amphenol AssembleTech (Florida) and Amphenol Precision Cable
Manufacturing are not participating divisions or locations of Amphenol
Interconnect Products Company.

2.             Effective January 1, 2003, the last paragraph of Section 16.23(b)
is amended in its entirety as follows:

Without limitation, Sine Systems Corporation, Amphenol T&M Antennas, Inc.,
Advanced Circuit Technology, Inc., Amphenol Connex Corporation, Amphenol PCD,
Inc., Amphenol Antel, Inc. and Amphenol Optimize Manufacturing Company are not
Participating Employers, Amphenol Aerospace Operations, Amphenol AssembleTech
(Houston) and Amphenol Phoenix Interconnect are not participating divisions or
locations of Amphenol Corporation, and Amphenol AssembleTech (Florida) and
Amphenol Precision Cable Manufacturing are not participating divisions or
locations of Amphenol Interconnect Products Company.


--------------------------------------------------------------------------------


3.             Effective January 1, 2003, the last paragraph of Section (a) of
the cover sheet to Exhibit A, Eligible Class, is amended in its entirety as
follows:

Without limitation, Sine Systems Corporation, Amphenol T&M Antennas, Inc.,
Advanced Circuit Technology, Inc., Amphenol Connex Corporation, Amphenol PCD,
Inc. and Amphenol Antel, Inc. are not Participating Employers, Amphenol
Aerospace Operations, Amphenol AssembleTech (Houston) and Amphenol Phoenix
Interconnect are not participating divisions or locations of Amphenol
Corporation, and Amphenol AssembleTech (Florida) and Amphenol Precision Cable
Manufacturing are not participating divisions or locations of Amphenol
Interconnect Products Company.

4.             Effective January 1, 2003, the last paragraph of Section (a) of
the cover sheet to Exhibit B, Eligible Class, is amended in its entirety as
follows:

Without limitation, Sine Systems Corporation, Amphenol T&M Antennas, Inc.,
Advanced Circuit Technology, Inc., Amphenol Connex Corporation, Amphenol PCD,
Inc. Amphenol Antel, Inc. and Amphenol Optimize Manufacturing Company are not
Participating Employers, Amphenol Aerospace Operations, Amphenol AssembleTech
(Houston) and Amphenol Phoenix Interconnect are not participating divisions or
locations of Amphenol Corporation, and Amphenol AssembleTech (Florida) and
Amphenol Precision Cable Manufacturing are not participating divisions or
locations of Amphenol Interconnect Products Company.

5.             Effective January 1, 2004, Section 4.1(a)(10)(iii) of Exhibit B
is amended by substituting the clause “on or after January 1, 2001 and prior to
January 1, 2004” for the clause “on or after January 1, 2001” throughout the
subsection.

6.             Effective January 1, 2004, Section 4.1(a)(10) of Exhibit B is
amended by the addition of the following new subsection (iv) at the end thereof:

(iv)          RF Danbury Employees with Severance from Service on or after
January 1, 2004.

Notwithstanding the preamble to this Section 4.1(a), for RF Danbury Employee
whose Severance from Service is on or after January 1, 2004, the amount of the
monthly retirement benefit in the Normal Form to be provided for each
Participant who retires on his or her Normal Retirement Day shall be equal to
such Participant’s Accrued Benefit as of any such date equal to the sum of:

(A)          The number of Years of Accrual Service prior to January 1, 2001
multiplied by $14.00; and

(B)           The number of Years of Accrual Service on or after January 1, 2001
multiplied by $21.00.

7.             Effective January 1, 2003, Section 4.1(a)(11) of Exhibit B is
amended in its entirety as follows:

2


--------------------------------------------------------------------------------


(11)         Spectra Strip Division

Date of

 

 

 

Severance from Service

 

Benefit Amount

 

 

 

 

 

January 1, 1980

 

$

13.00

 

November 1, 1987

 

$

14.00

 

January 1, 2002

 

$

17.00

 

January 1, 2003 or later

 

$

19.00

 

 

--------------------------------------------------------------------------------

*Only service after January 1, 1980 is considered, except for Employees at
Garden Grove, California, for whom service after January 1, 1986 will not be
considered.

8.             Effective January 1, 2004, Section 7.4(a) of Exhibit C, Optional
Forms Benefits, is amended in its entirety as follows:

(a)                                  If the value of a Participant’s vested
Accrued Benefit derived from Employer and Employee contributions exceeds $3,500,
the Participant, or if the Participant is married, the Participant with the
consent of the Participant’s Spouse, may elect not to receive his or her Vested
Accrued Benefit in the automatic form of payment described above and may direct
the Trustees to distribute the Participant’s Vested Accrued Benefit in one or
more of the following modes of payment:

(1)           Single Life Annuity;

(2)           Single Life Annuity with five years certain;

(3)           Single Life Annuity with ten years certain;

(4)           Fifty percent (50%) Joint and Survivor Annuity;

(5)           One hundred percent (100%) Joint and Survivor Annuity;

(6)           Fifty percent (50%) Joint and Survivor Annuity with a five (5) or
ten (10) year certain period;

(7)           One hundred percent (100%) Joint and Survivor Annuity with a five
(5) or ten (10) year certain period.

A Participant entitled to a benefit under the Insilco Plan must choose the same
form of benefit under the Plan as under the Insilco Plan.

3


--------------------------------------------------------------------------------


 

 

AMPHENOL CORPORATION

 

 

 

 

 

 

 

 

 

 

BY:

/s/ Edward C. Wetmore

 

 

 

Edward C. Wetmore

 

 

 

Its:   Secretary and General Counsel

 

4


--------------------------------------------------------------------------------